Citation Nr: 0501359	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  01-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased evaluation for major 
depressive disorder, previously diagnosed as dysthymic 
disorder, evaluated as 10 percent disabling prior to 
September 28, 2001.

2.  Entitlement to an increased evaluation for major 
depressive disorder, previously diagnosed as dysthymia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

By rating action of January 2001, the veteran was awarded a 
temporary total rating for his psychiatric disability, 
pursuant to 38 C.F.R. § 4.30, effective from September 28, 
2001, to October 31, 2001.

Further, the veteran was awarded an increased evaluation for 
his service-connected psychiatric disability, from 10 to 50 
percent disabling by a March 2004 rating decision.  The 50 
percent rating was effective from November 1, 2001, 
immediately after the previously assigned temporary total 
rating.  Because the veteran continues to disagree with the 
current rating assigned, the claim of an increased rating 
above 50 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

In its August 2004 Statement of Representative in Appeals 
Case, the veteran's representative asserts that the veteran 
is no longer able to work due to his psychiatric disability.  
Accordingly, the veteran has raised a claim of entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).  This issue is referred to the RO for 
appropriate development.


REMAND

The record indicates that in May 2000 the veteran was 
receiving psychiatric treatment at VA's San Juan/Rio Piedros 
Vet Center.  No records from this facility appear to be in 
the claims folder.  Also, the veteran has had multiple 
psychiatric hospitalizations at VA facilities, but discharge 
summaries for all of these hospitalizations do not appear to 
be in the claims folder.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  The above-mentioned records as 
well as current records of VA treatment of the veteran should 
be obtained.

Additionally, the record shows that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  All records considered by that agency in deciding the 
veteran's claim, including a copy of the decision itself, 
should be obtained.  See Martin v. Brown, 4 Vet. App. 136 
(1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2004).

Further, the veteran indicated that Dr. M. in Aricebo, Puerto 
Rico, and Dr. B. T. in Aricebo, Puerto Rico, have treated him 
for his psychiatric disorder.  Although the RO requested 
records from these physicians in January 2004, no response 
was received, and no follow-up request was made.  Records 
from the physicians should be obtained.  See 38 C.F.R. 
§ 3.159(c)(1) (2004).

The veteran has been hospitalized twice for his psychiatric 
disorder since his last VA examination in January 2004.  
Further, as pointed out by the veteran's representative in 
its December 2004 Appellant's Brief, none of the VA 
examination reports of record have adequately addressed how 
the veteran's psychiatric disorder interferes with his 
employability.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
be provided a current VA mental disorders examination.

Finally, after the issuance of the supplemental statement of 
the case (SSOC) by the RO in March 2004, the veteran 
submitted, in October 2004, additional evidence to the Board 
that has not been reviewed by the RO in conjunction with his 
claim.  This evidence consists of records of a 
hospitalization of the veteran at First Hospital Panamericano 
in May 2004, records of a VA hospitalization of the veteran 
in April 2004, and records of a VA hospitalization of the 
veteran in May-June 2002.  Any pertinent evidence submitted 
by the veteran must be referred to the agency of original 
jurisdiction for review and for preparation of an SSOC unless 
the veteran waives this procedural right in writing.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1353-54 (Fed. Cir. 2003); 38 U.S.C.A. § 7104(a) 
(West 2002) ("All questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."); see also VAOPGCPREC 1-
03 (holding that the Board may adjudicate claims where new 
evidence has been obtained if the appellant waives initial 
consideration of the new evidence by the agency of original 
jurisdiction); 38 C.F.R. § 20.1304(a) (2004).  No such waiver 
has been received.  Therefore, on remand, the RO must review 
the additional evidence and prepare an SSOC.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain records of treatment of the 
veteran at VA's San Juan/Rio Piedros Vet 
Center from April 1999 to the present.

2.  Obtain copies of VA discharge 
summaries for VA hospitalizations of the 
veteran from April 1999 to the present.

3.  Obtain VA records of treatment of the 
veteran from March 2004 to the present.  
Request all records maintained, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

4.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.

5.  After securing any necessary 
release(s), obtain records for treatment 
of the veteran by Dr. M. in Aricebo, 
Puerto Rico, and Dr. B. T. in Aricebo, 
Puerto Rico. 

6.  Provide a VA mental disorders 
examination to the veteran to evaluate 
the severity of his service-connected 
psychiatric disorder, which has been 
diagnosed variously as depressive 
disorder and dysthymic disorder.  An 
examiner who has not evaluated the 
veteran previously and who is fluent in 
both Spanish and English should conduct 
the examination.  The examiner should 
note in the examination report that 
he/she is fluent in both Spanish and 
English.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
must verify in the examination report 
that the claims folder has been reviewed.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner is requested to offer an 
opinion as to effect of the veteran's 
service-connected psychiatric disorder on 
activities generally required in an 
employment situation.  The examiner 
should note what factors and objective 
findings support that opinion.  (The 
Board notes that prior opinions on the 
veteran's employability have merely 
concluded that the veteran is 
unemployable because a spine disability 
and have failed to address the effects of 
the veteran's psychiatric disorder.  The 
Board is interested in the limitations 
imposed by his psychiatric disability 
without regard to the reasons why the 
veteran initially became unemployable and 
without regard to limitations imposed by 
other disabilities.)

7.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  The SSOC 
should set forth all pertinent laws and 
regulations and should include a 
discussion of the application of those 
laws and regulations to the evidence, 
including records of a hospitalization of 
the veteran at First Hospital 
Panamericano in May 2004, records of a VA 
hospitalization of the veteran in April 
2004, and records of a VA hospitalization 
of the veteran in May-June 2002 (all 
received after the last SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


